Citation Nr: 1229250	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected right foot deformity.

2.  Entitlement to an increased disability rating for service-connected deviated nasal septum with sinusitis, currently evaluated as 10 percent disabling, to include the issue of a compensable disability rating prior to February 20, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1995.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In February 2006, the Veteran testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

In a February 2009 decision, the Board relevantly denied service connection for HTN and an increased disability rating for a deviated nasal septum with sinusitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2010 order, granted a Joint Motion for Remand, vacating that part of the Board's February 2009 decision that denied service connection for HTN and an increased disability rating for a deviated nasal septum with sinusitis, and remanded the case for compliance with the terms of the joint motion.  

In February 2011 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

As noted in the previous 2009 Board decision and 2011 remand, the Veteran has raised the issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for gastroesophageal reflux disease and for service connection for a right wrist disorder.  These issues are again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

In a letter dated in May 2012 and received by the Board in June 2012, the Veteran essentially states that he believes negotiations between his attorney and VA that led to his dropping two of the issues that were initially part of this appeal were unethical and he wants his claim for an increased disability rating for a right foot deformity to again be included with his current appeal.  However, the August 2010 Joint Motion specifically indicated that the Veteran's appeal of the ratings assigned his left heel and right foot should be dismissed and the Board's February 2009 decision affirmed with respect these issues.  Consequently, the August 2010 Court order dismissed those issues.  Therefore, the February 2009 Board decision is final with regard to these issues.  See 38 C.F.R. § 20.1100 (2011).  Thus, the May 2012 letter is more consistent with a new claim for an increased rating for a right foot deformity.  This claim, however, has not been adjudicated by the AOJ.  As the Board does not have jurisdiction over the issue, it too is referred to the AOJ for appropriate action.

The record reflects that the Veteran was previously represented by Disabled American Veterans (DAV).  However, in his May 2012 letter received in June 2012, the Veteran revoked DAV's authority to represent him, and has not designated another representative.  As such, the Board recognizes that the Veteran is now proceeding pro se in this appeal.


FINDINGS OF FACT

1.  Any currently diagnosed HTN did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, any incident therein, or to a service-connected disability.

2.  Prior to February 20, 2007, the evidence fails to show that the Veteran had either a 50-percent obstruction of the nasal passage on both sides or a complete obstruction on one side as a result of his deviated septum; or that he had either 1 or 2 incapacitating episodes of sinusitis per year, or that he had at least 3 non-incapacitating episodes of sinusitis per year.

3.  Since February 20, 2007, the evidence fails to show that the Veteran has 3 or more incapacitating episodes of sinusitis per year or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  HTN was not incurred in active military service; and cannot be presumed to have been incurred therein; and is not a result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a compensable disability rating for service-connected deviated nasal septum with sinusitis have not been met prior to February 20, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.97, Diagnostic Codes 6502, 6510-6514 (2011).

3.  The criteria for a disability rating in excess of 10 percent for service-connected deviated nasal septum with sinusitis have not been met since February 20, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.97, Diagnostic Codes 6502, 6510-6514 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, letters dated in April 2004 and June 2004 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, in light of the subsequent denial of the Veteran's claim for service connection, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as to that claim.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA treatment records and adequate medical examination reports, as well as private treatment records and a transcript of the Veteran's testimony at a personal hearing are of record.  The Veteran's and his former representative's written contentions are also of record, and these records were reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations with respect to the issues on appeal were obtained.  38 C.F.R. § 3.159(c) (4).  The examination reports are adequate as they are predicated on examinations of the Veteran and either provided opinions regarding the etiology of his HTN or fully addressed the rating criteria relevant to evaluating the Veteran's service-connected deviated septum with sinusitis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

The Board acknowledges that a medical opinion has not been obtained with respect to the Veteran's theory of entitlement that his service connected foot disability aggravated his hypertension, by precluding exercise.  While the threshold for obtaining a medical opinion is low, there is a threshold.  Here, the Veteran has done nothing more than assert the claim, by making a conclusory generalized statement.  He has pointed to no other evidence supporting it, no other evidence supporting it is revealed in the evidence of record, and he has offered no rationale for the assertion.  As indicated below, he has not explained how his foot disability precludes all forms of exercise or how the lack of such exercise is responsible for increasing the severity of HTN.  To require a medical opinion on this record would require one be obtained in all cases, which is clearly not the intent of the law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Analysis

Service Connection

The Veteran contends that his diagnosed HTN either had its onset in service or is the result of his service.  He further contends that his service-connected right foot deformity has either caused or aggravated his diagnosed HTN because he cannot exercise due to his service-connected disability.  He believes that service connection should be granted on either a direct or secondary basis.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be competent evidence of (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted or an injury suffered, in active service; and (3) a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for HTN.  Initially, the Veteran's service treatment records show a blood pressure reading of 140/90 in January 1995.  While being treated for gastroenteritis in April 1995, his blood pressure readings were recorded as 142/86, 158/85, 151/100, 158/94, and 174/77.  On one occasion in May 1995, his blood pressure was 150/96. A July 1995 treatment record notes a blood pressure reading of 142/88.  The Veteran was described as having mild elevation in his blood pressure, and he was advised to monitor the blood pressure for 4 to 6 weeks.  There are no subsequent complaints, findings, treatment or diagnosis in service.  An August 1995 VA cardiovascular examination was normal, and the Veteran's blood pressure was recorded as 145/81.  The diagnoses rendered did not include HTN.

VA and private treatment records, dating from January 1998, show that prior to 2003, his systolic blood pressure ranged from 110 to 150, and his diastolic blood pressure ranged from 70 to 94.  A February 2003 treatment record shows a blood pressure reading of 140/100 and a diagnosis of mild borderline HTN, more than 7 years after his discharge from service in July 1995.  Consequently, as HTN was not demonstrated during the first post service year, a grant of service connection on a presumptive basis is not warranted.  Moreover, after reviewing the Veteran's claims files including his service treatment records, a VA physician in an April 2011 report, opined that since the Veteran was ill on the days his blood pressure was elevated, had not had any 3 or 5-day blood pressure checks in service and he was not treated for HTN until 11 years later, it was less likely than not that his HTN began in the service.  Likewise, there is no objective evidence linking the Veteran's HTN to his service-connected right foot disability.  Although the Veteran states that he is unable to exercise as a result of his service-connected disability, and that this worsens his HTN, he has provided no objective evidence that he is barred from all forms of exercise.  Likewise, he has offered no explanation as to how an inability to exercise using the foot plays any role in the progression of HTN.  There is otherwise no evidence of record that etiologically links the Veteran's HTN to his service, any incident therein or any service-connected disability.

Although the Veteran believes that his diagnosed HTN either had its onset in service or is the result of his service, the Board finds that the service and post-service treatment records and the April 2011 VA physician's opinion to be more probative and credible than the Veteran's current assertions.  Although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran is not competent to offer lay evidence regarding the etiology of his HTN and that his statements alone are not sufficient to establish a nexus to service.  By contrast, the April 2011 VA physician based his opinion on a review of the Veteran's claims files and provided rationale for his opinion.  Likewise, the Board does not find the Veteran competent to offer lay evidence etiologically linking his HTN to his service-connected right foot deformity.  Nor does the Board find the Veteran's assertions that he cannot exercise as a result of his right foot disability particularly credible, as he does not address other possible forms of exercise that would not require the use of his right foot.  Therefore, the Board finds that there is no competent evidence that indicates the Veteran's HTN had its onset in service, within one-year of his discharge from service or is etiologically related to his service, any incident therein, or to his service-connected right foot deformity.

The most probative evidence of record establishes that the Veteran's current HTN is not attributable to his service, did not manifest within one year of his separation from service and was not proximately due to or aggravated by his service-connected right foot disability.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for HTN.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an increased evaluation for his deviated nasal septum with sinusitis, rated as noncompensable prior to February 20, 2007, and as 10 percent since.  

A deviated nasal septum is rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6502.  The rating criteria provides a 10 percent rating when there is either a 50-percent obstruction of the nasal passage on both sides or when there is complete obstruction on one side.  A 10 percent rating is the highest schedular rating for a deviated septum.  

Chronic sinusitis is rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The general rating formula for sinusitis assigns a 10 percent rating when a veteran has 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or when he has between 3 and 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a veteran has 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or when he has more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned when a veteran has chronic osteomyelitis following radical surgery, or when a veteran has near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  It is noted that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

Prior to February 20, 2007

After a careful review of the record, the Board finds that the preponderance of the evidence is against a compensable disability rating under the rating criteria for either a deviated septum or sinusitis prior to February 20, 2007.  The medical evidence of record shows that, during this period, the Veteran had a left septal deformity that blocked his left nare, no more than 95 percent, as evidenced by a private August 1994 nasal endoscopy.  Although an April 2005 VA examination report notes the Veteran's history of feeling that both his nasal passageways were obstructed, the examiner found a septal deviation occluding about 80 percent of the right nasal airway and provided no findings of any left nasal airway blockage.  The Veteran also testified that his septum was 95 percent blocked at his February 2006 hearing.  There is no evidence of record prior to February 20, 2007, that shows either a 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side as required for a 10 percent rating for a deviated septum.

Likewise, the Veteran's reports regarding the number of episodes of sinusitis he experienced has varied widely during the pendency of his appeal.  Although he testified that he had 4 to 5 sinus infections during his February 2006 hearing, he reported no more than 2 to 4 at the time of an April 2005 VA examination.  At the time of his February 2007 VA examination, he reported having episodes of sinusitis approximately once a month or about 10 times a year.  He also reported that he sought private treatment for each case of sinusitis.  However, the medical treatment records show that the Veteran reported sinus problems no more than 6 times from May 2004 to early February 2007.  The treatment records further show that he was actually diagnosed with sinusitis in May 2004, June 2006, October 2006 and February 2007.  Despite his conflicting testimony and reported history, the medical evidence fails to show that he experienced 1 to 2 incapacitating episodes of sinusitis or 3 to 6 non-incapacitating episodes of sinusitis per year during this period.  Indeed, the medical evidence of record shows no more than 6 non-incapacitating episodes for the entire contemplated period from February 2004, when the Veteran raised his claim, and February 20, 2007.  

For the reasons set forth above, the Board concludes that the most probative evidence fails to establish that the Veteran's deviated septum with sinusitis caused either a 50-percent obstruction of both nasal passages or complete obstruction on one side; nor that he experienced 1 to 2 incapacitating episodes of sinusitis or 3 to 6 non-incapacitating episodes of sinusitis per year prior to February 20, 2007, as contemplated by the rating criteria.   

Since February 20, 2007

After carefully reviewing the record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent under the rating criteria for either a deviated septum or sinusitis since February 20, 2007.  

Initially, as noted above, a 10 percent evaluation is the schedular maximum available for a deviated septum under Diagnostic Code 6502.  Thus, an increased schedular evaluation for a deviated nasal septum under Diagnostic Code 6502 is not possible.

The examiner who conducted the February 20, 2007 VA examination, conducted another examination of the Veteran's sinuses and nose in April 2011.  Both examinations, while revealing a deviated nasal septum, showed no objective evidence of sinusitis.  Indeed, February 2007 and April 2011 X-ray studies of the sinuses were either unremarkable or within normal limits.  In both examination reports, the Veteran's history of reported sinus infections, as well of his extensive history of allergy symptoms and treatments were noted in addition to that of his deviated septum.  Physical examinations in February 2007 and April 2011, found the ear canals and tympanic membranes to be normal and palpation of the paranasal sinuses did not elicit tenderness.  Although the examiner opined during the February 2007 examination that the Veteran's primary symptoms of headaches, pain and occasional purulent discharge were related to his deviated nasal septum and sinusitis if it were found to be present on X-ray studies, the X-ray studies did not show sinusitis.  The diagnosis was deviated nasal septum and allergic rhinitis by history.  The same examiner in April 2011, after examining the Veteran and conducting an extensive and detailed review of his claims files, notes that the previous diagnoses of sinusitis were often made without X-ray evidence of such.  He further notes that the Veteran's symptoms were most likely a result of his nasal deviation and a physiological narrowing of the left airway combined with cyclic swelling of the mucosal membranes as result of acute allergies and/or viral or bacterial infections.  The only diagnosis was deviated nasal septum.  

Despite the Veteran's assertions of as many as 10 non-incapacitating episodes of sinusitis in a year and medical evidence of treatment for sinusitis in the past, there is no objective evidence of sinusitis since February 20, 2007.  Although the Board finds the Veteran competent to report sinus congestion and other symptoms, it does not find him competent to provide a diagnosis of sinusitis for such symptoms under the circumstances of this case.  The Board finds the opinions provided by the February 2007 and April 2011 VA examiner to be more probative with regard to the Veteran's diagnosis of sinusitis, as his opinions were based on examination of the Veteran, X-ray studies of his sinuses and a review of the claims files.  Moreover, although the Veteran indicated he sought treatment for his sinusitis, he has submitted no treatment records for sinusitis since February 20, 2007.  Because there is no probative evidence of sinusitis since February 20, 2007, the criteria for a disability rating in excess of 10 percent for sinusitis have not been met.  

Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for service-connected deviated nasal septum with sinusitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code for sinusitis, but the Veteran's disability is not productive of such manifestations as a result of his service-connected disability.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected deviated septum with sinusitis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra.

Finally, the Board notes that a claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Veteran has been employed during the entirety of the appellate period.  He has not indicated, and the record does not show, that his deviated nasal septum with sinusitis precludes him from obtaining substantial employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.


ORDER

Service connection for HTN is denied.

A compensable disability rating for a deviated nasal septum with sinusitis prior to February 20, 2007, is denied.

A disability rating in excess of 10 percent for a deviated nasal septum with sinusitis since February 20, 2007, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


